DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the abstract has more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,754,481 in view of Katsuta (U.S. Pub. No. 2017/0285814).




U.S. Patent No. 10,754,481
Claim 1. A display device comprising: a display panel including a display region; and a detection device,
Claim 1. Katsuta see below
wherein the detection device comprises: a substrate;
A detection device comprising: 
a substrate;
a plurality of detection electrodes arrayed in a row-column configuration in a first direction and a second direction intersecting the first direction in a sensor region of the substrate,
a plurality of detection electrodes arrayed in a row-column configuration in a first direction and a second direction intersecting the first direction in a sensor region of the substrate;
the detection electrodes being provided in a region overlapping the display region;
Katsuta See below
a drive circuit configured to supply a plurality of drive signals to the detection electrodes;
a drive circuit configured to supply a plurality of drive signals to the detection electrodes;
a plurality of wires electrically coupled to the respective detection electrodes, extending in the second direction, and disposed side by side in the first direction;
a plurality of wires electrically coupled to the respective detection electrodes, extending in the second direction, and disposed side by side in the first direction;
a plurality of analog front ends each configured to receive, from at least one of the detection electrodes, at least one 


a multiplexer coupled to one of the detection electrodes via one of the wires and capable of changing the number of the wires simultaneously electrically coupled to one of the analog front ends; and
a control circuit configured to control the multiplexer, and
a control circuit configured to control the multiplexer, wherein
the control circuit changes the number of the detection electrodes simultaneously electrically coupled to one of the analog front ends depending on a distance between a target object and the detection electrodes in a third direction intersecting the first direction and the second direction.

the control circuit changes the number of the detection electrodes simultaneously electrically coupled to one of the analog front ends depending on a distance between a target object and the detection electrodes in a third direction intersecting the first direction and the second direction.


Claim 8. Katsuta see below
the detection device comprises: a substrate;
A detection device comprising: a substrate;
a plurality of detection electrodes arrayed in a row-column configuration in a first direction and a second direction intersecting the first direction in a sensor region of the substrate,
a plurality of detection electrodes arrayed in a row-column configuration in a first direction and a second direction intersecting the first direction in a sensor region of the substrate;
the detection electrodes being provided in a region overlapping the display region;
Katsuta See below
a drive circuit configured to supply a plurality of drive signals to the detection electrodes;
a drive circuit configured to supply a plurality of drive signals to the detection electrodes;
a plurality of wires electrically coupled to the respective detection electrodes, extending in the second direction, and disposed side by side in the first direction;
a plurality of wires electrically coupled to the respective detection electrodes, extending in the second direction, and disposed side by side in the first direction;
a plurality of analog front ends each configured to receive, from at least one of the detection electrodes, at least one detection signal corresponding to a 


a multiplexer coupled to one of the detection electrodes via one of the wires and capable of changing the number of the wires simultaneously electrically coupled to one of the analog front ends; and
a control circuit configured to control the multiplexer in either one of a first detection mode and a second detection mode, the first mode being a mode in which the number of the wires simultaneously electrically coupled to one of the analog front ends is one, and
a control circuit configured to control the multiplexer in either one of a first detection mode and a second detection mode, the first mode being a mode in which the number of the wires simultaneously electrically coupled to one of the analog front ends is one, and
the second detection mode being a mode in which the number of the wires simultaneously electrically coupled to one of the analog front ends is more than one.
the second detection mode being a mode in which the number of the wires simultaneously electrically coupled to one of the analog front ends is more than one.


	Claim 1 of the current application differs from claim 1 of the U.S. Patent No 10,754,481 because the current application has a limitation of “A display device 
	Claim 1 also differs from claim 1 of the U.S. Patent No. 10,754,481 because the current application has a limitation of “the detection electrodes being provided in a region overlapping the display region;” additionally recited. Wherein Katsuta reads on this limitation wherein Katsuta teaches the detection electrodes (RX, Fig. 3) being provided in a region overlapping the display region (As can be seen in Fig. 3, the detection electrodes RX overlap the display region DA);
	Claim 9 of the current application differs from claim 8 of the .S. Patent No 10,754,481 because the current application has a limitation of “A display device comprising: a display panel including a display region; and a detection device, wherein” additionally recited wherein the prior art reference of Katsuta teaches this limitation. Katsuta teaches a display device (display device including an input device, [0002]) comprising: a display panel (DSP1) including a display region (DA); and a detection device (RX, Fig. 3);
Claim 9 also differs from claim 8 of the U.S. Patent No. 10,754,481 because the current application has a limitation of “the detection electrodes being provided in a region overlapping the display region;” additionally recited. Wherein Katsuta reads on this limitation wherein Katsuta teaches the detection electrodes (RX, Fig. 3) being 
Claims 3-8 and 10-15 of the current application are the same as claims 2-7 and 9-14 of the U.S. Patent No. 10,754,481 respectively. 
Claims 2-8 and 10-15 of the current application are rejected because they depend upon rejected claims 1 and 9.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art reference of Reynolds (U.S. Pub. No. 2019/0050075) teaches a mitigating interference in a capacitive sensing device wherein an array 202 is arranged in a row and column direction wherein the row and column directions intersect one another and a drive circuit 312 and 210 supply a plurality of drive signal to the detection electrodes. Reynolds further teaches a plurality of analog front ends 302 and multiplexer 209. However, Reynolds does not teach the circuit configuration is based on the distance between a target object and the detection electrodes in a third direction wherein the control circuit changes the number of the detection electrodes simultaneously electrically couples to one of the analog front ends depending on a distance between a target object and the detection electrodes in a third direction intersecting the first direction and the second direction in claim 1 and does not teach the limitation of the combination of circuit configuration in claim 1 with the circuit configuration wherein there are two modes and in the first mode the number of the wires 
The prior art reference of Kim (U.S. Pub. No. 2017/0242524) teaches a substrate 1110 and detection electrodes arrayed on the substrate and wires SL are connected to the respective detection electrodes, Kim further teaches multiplexers 1710 that are connected to the detection electrodes via respective wires, however, Kim does not teach the circuit configuration is based on the distance between a target object and the detection electrodes in a third direction wherein the control circuit changes the number of the detection electrodes simultaneously electrically couples to one of the analog front ends depending on a distance between a target object and the detection electrodes in a third direction intersecting the first direction and the second direction in claim 1 and does not teach the limitation of the combination of circuit configuration in claim 1 with the circuit configuration wherein there are two modes and in the first mode the number of the wires simultaneously electrically coupled to one of the analog front ends is one, and the second detection mode being a mode in which the number of the wires simultaneously electrically coupled to one of the analog front ends is more than one as recited in claim 9.
The prior art reference of Tanemura (U.S. Pub. No. 2019/0064956) teaches a full in-cell matrix sensor array with reduced background capacitance. Tanemura does not teach the circuit configuration is based on the distance between a target object and the detection electrodes in a third direction wherein the control circuit changes the number .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoch (U.S. Pub. No. 2017/0242523) teaches a transcapacitive touch and force sensing in an input device.
Kang (U.S. Patent No. 9,619,083) teaches a touch circuit and touch display driver having detecting wires.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691